While not agreeing with the conclusion reached by the Industrial Commission, I consider that there is an issue of fact, their decision of which is controlling. This is not a case where, while a man was at work, hernia manifested itself under such circumstances as to compel the conclusion that the work was its legal cause. The Frederickson case, cited by Mr. Justice Dibell, was distinctly such a case. Here the evidence of relator is that, while working with his wheelbarrow and leveling a lawn, he felt the first hernial pain on a Wednesday morning. It is true that he tells of the onset of the pain when "the wheelbarrow went into a low place" and he had to "put considerable effort into moving it out." But it is just as true that he continued with his work without a moment's interruption either on that day or the two following. He did the same work and through the same long hours for two days and a half, incidentally walking four times a day the half mile between his work and his home. Not until seven days after the supposed accidental injury did he consult a doctor.
In that situation it seems to me to have been entirely permissible for the triers of fact, the referee and the Industrial Commission, to draw the inference that work and hernia were simply concurrent and that the former was not the cause of the latter. I think that conclusion was just as open to them as would have been the view, if relator had suddenly expired while at work and an autopsy had shown a pre-existing and long standing heart weakness, that the work was not the legal cause of the death. Incidentally, I am impressed by the suggestion that the extensive experience which the Industrial Commission and its referees have had in cases of this kind, and the special study they have given them, make them better qualified triers of the facts than we are.